 

EXHIBIT 10.3

 

April 15, 2002

Jon Engman
3515 Monterey Ct. N.E.
Newcastle, WA 98056

Dear Jon:

This letter will confirm SAFLINK Corporation’s offer and your acceptance of the
position of Chief Financial Officer, effective upon approval by the Board of
Directors. Recapped below are the major terms of your employment with SAFLINK
Corporation.

Position Overview

This position reports to the Company’s Chief Executive Officer and is
responsible for all aspects of the organization’s financial dealings.

Terms

Annual Salary: $140,000.00.

Stock options: 182,000 shares vesting over three (3) years in thirty-six (36)
equal monthly installments and subject to a nine (9) month probationary cliff.
This offer is subject to approval and award by the board of directors of SAFLINK
Corporation.

Employee Benefits: Eligible for regular employee benefits including three weeks
of vacation per year accrued ratably throughout the year; group medical, dental,
vision and life insurance on the first day of the month following your first day
of employment; company paid holidays (currently 9 per year) and two personal
days; and eligibility to participate in the SAFLINK’s Flexible Spending Plan and
the Company’s 401(K) Plan on the first day of the month following your first day
of employment.

Other Terms: Employment by SAFLINK Corporation is at will and may be terminated
by either party, for any reason or no reason, at any time. Employment will be
subject to satisfactory completion of reference checks and the terms of the
Company’s standard employment agreement.

 



--------------------------------------------------------------------------------

 

We are pleased that you will be joining us. Please sign this letter to
acknowledge your understanding and acceptance and return your original signed
copy to me.

Welcome to SAFLINK Corporation.

 

Sincerely,   /s/ Ann Alexander   Ann Alexander Chief Operating Officer

 

 








I understand and accept the above as the basis of my terms of emplyment with
SAFLINK Corporation.

/s/ Jon Engman           April 30, 2002

--------------------------------------------------------------------------------

Jon Engman                       Date

 







